Citation Nr: 1714786	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than January 6, 2011 for the grant of service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1988.  He received the Army Commendation Medal with "V" device, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for tinnitus with a 10 percent rating, effective January 16, 2011, and reopened a claim for service connection for bilateral hearing loss.
 
In June 2015, the Board remanded the claims for the RO to issue an SOC for the issue of an earlier effective date for a grant of service connection for tinnitus, and afford the Veteran a new VA audiologic examination to determine whether any qualified hearing loss is causally connected to the Veteran's in-service noise exposure.  Thereafter, a December 2015 rating decision granted an earlier effective date of January 6, 2011 for the grant of service connection for tinnitus.  Then, in compliance with the 2015 Board remand, a December 2015 SOC was issued for the claim of an earlier effective date for a grant of service connection for tinnitus.  In January 2016, the Veteran's VA audiologic examination was cancelled due to the Veteran's refusal to undergo the examination.  A March 2016 SSOC was issued, which continued to deny the claims.  

In a September 2016 appellate brief, the Veteran, through his representative, requests an increased rating for his tinnitus on an extraschedular basis pursuant, to 38 C.F.R. § 3.321.  In addition, he asserts that his prior 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 should have been continued in addition to the grant of the 10 percent for tinnitus. 
Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57, 660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the Agency of Original Jurisdiction (AOJ) shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57, 660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  These requests are referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.

This appeal was processed using the Veterans Benefits Management System ("VBMS") electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

VA received a claim for service connection for tinnitus on January 6, 2011, and no communication prior to January 6, 2011 was received that could be construed as an informal or formal claim of entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than January 6, 2011 for grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist for an Earlier Effective Date

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A.  §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165   (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180  (2004).  The Veteran has been notified of how VA assigns effective dates.

Law & Regulation-Earlier Effective Date 

Generally, the effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Otherwise, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative or Member of Congress or a person who is not sui juris, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

Analysis

The Veteran asserts that an effective date of March 31, 1989 is warranted for his grant of service connection for tinnitus claim because a March 1989 VA examination contains evidence that qualifies as an informal claim.  

In this case, the record reflects that on January 6, 2011, the RO received a VA Form 21-526 Claim for Compensation &/or Pension (VA Form 21-526) from the Veteran, which the RO accepted as a claim for service connection for tinnitus.  The record does not show that the Veteran filed any formal or informal claim of entitlement to service connection for tinnitus prior to January 6, 2011.  

In October 1988, the Veteran filed a claim for compensation for bilateral hearing loss.  However, there is no indication from the October 1988 claim that the Veteran was seeking service connection for tinnitus at that time.  In a March 1989 VA examination, the VA examiner noted bilateral tinnitus occurring two to three times a week for a few minutes.  In the list of present complaints in the March 1989 VA examination report, tinnitus was not listed among a series of other complaints and/or ailments.  While the Veteran, in his representative's April 2016 appellant brief, again asserts that the evidence from the March 1989 VA examination qualifies as an informal claim for service connection for tinnitus, the Board disagrees.  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).

The evidence of record shows that the Veteran first submitted a claim for service connection for tinnitus that was received on January 6, 2011.  There is absolutely no statement at any earlier time suggesting that the Veteran was seeking VA benefits for tinnitus.   

The Board finds that the record includes no statement or communication from the Veteran or representative or any other source, prior to January 6, 2011, that constitutes a claim for service connection for tinnitus, and the Veteran has not otherwise established that there exists any such claim.  Also, at the time VA received the Veteran's claim for service connection for tinnitus, it was more than one year following separation from his last period of active service.  According to the applicable regulation, the effective date of the grant of service connection for tinnitus can be no earlier than January 6, 2011, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for tinnitus.  38 C.F.R. §  3.400 (b)(2)(i) (2016). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for tinnitus earlier than January 6, 2011. Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claim must be denied.    38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than January 6, 2011 for grant of service connection for tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of military service in field artillery, which included firing weapons with his hands.  

The Veteran's service treatment records include an August 1967 induction examination with an audiogram.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA) in some military branches.  Afterwards, audiometric results standards were set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Therefore, audiometric results dated before November 1967 must be converted from ASA units to ISO units for proper comparison to the Veteran's subsequent test results.  As converted, the August 1967 audiogram shows pure tone thresholds in decibels, as follows (in order to facilitate date comparison, the ASA standards have been converted to ISO standards and are represented by the figures in parentheses.):


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
5 (15 )
0 (5)
LEFT
15 (30)
5 (15)
0 (10)
5 (15)
10 (15)


The August 1988 separation examination includes an audiogram that shows pure tone thresholds in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
30
15
25
LEFT
10
10
15
5
10

By comparing the Veteran's 1967's entrance audiometric examination to his August 1988 separation audiometric examination, the Board notes that there was a shift in pure tone thresholds at 2KHz bilaterally and at 4KHz in the right ear.  

A November 2010 Army audiologic examination report shows that pure tone thresholds, in decibels were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
35
30
35
LEFT
15
15
30
20
25

Based on these findings, the Veteran had hearing loss in the right ear for VA purposes.  See 38 C.F.R. § 3.385.

While the Veteran underwent a February 2011 VA audiologic examination, the VA examiner concluded that the Veteran did not have a hearing loss in accordance with VA standards.  The Board finds that the February 2011 VA audiologic examination was incomplete because it failed to discuss and reconcile the findings of the November 2010 Army audiometric examination report.  Furthermore, the February 2011 VA examination does not discuss the threshold shift between the induction examination and the separation examination, using the conversion from ASA to ISO standards.

The Board notes that the Veteran declined to attend his last VA examination in January 2016.  In this regard, the Board emphasizes that the duty to assist a claimant is not a one-way street, and in this case, the Veteran has a duty to cooperate to the full extent with the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  In light of the incomplete February 2011 VA audiometric examination, the Board finds that a new VA examination is warranted.  The Board encourages the Veteran to attend this examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination by a VA examiner who has not previously examined the Veteran.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The VA examination report must reflect that such a review was undertaken. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examination must include a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word list.  A complete history of symptoms should be elicited from the Veteran.

Then, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including specific military noise exposure. 

In providing this opinion, the VA examiner should consider and address the Veteran's MOS (Field Artillery (FA) Crewman).  The VA examiner must also consider the August 1967 enlistment audiogram, and the Veteran's August 1988 separation audiogram, and state whether a comparison between the two audiometric results indicate a significant shift in pure tone thresholds.  Lastly, the VA examiner must discuss the November 2010 Army audiologic examination report, noting that audiologic findings demonstrate that the Veteran has right ear hearing loss for VA purposes.  

The examiner must consider the Veteran statements regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Any opinion expressed must be accompanied by a complete rationale. The examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service, as the basis for any opinion provided 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  After ensuring compliance with the above, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


